1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www;capozzilawoffices.com
5

6    Attorney for Defendant,
     SAWTANTRA CHOPRA
7

8                                UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10                                                ******
11

12                                                  ) CASE NO.: 1:18-CR-00086-NONE-SKO
                                                    )
13                                                  ) STIPULATION AND ORDER TO
     UNITED STATES OF AMERICA.                      ) REGARDING COMPETENCY STATUS
14                                                  )
                    Plaintiff,                      )
15                                                  )
            v.                                      )
16                                                  )
     SAWTANTRA CHOPRA,                              )
17

18                  Defendant.

19
                                                    )

20
     TO THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
21
     ATTORNEY:
22
            Pursuant to 18 U.S.C. § 4241 (d) the United States of America, by and through its
23
     representatives, Michael Tierney and Vincenza Rabenn, and the Defendant, Sawtantra Chopra by
24
     and through his attorneys of record, Michael Chaney and Anthony P. Capozzi, have stipulated
25
     that by preponderance of the evidence Dr. Chopra is presently suffering from a mental disease or
26
     defect rendering him mentally incompetent to the extent that he is unable to understand the
27
     nature and consequences of the proceedings against him or to assist properly in his defense.
28




                                                     1
                          STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                     CASE NO.: 1:18-CR-00086-NONE-SKO
1           This court issued General Order 618, supplementing prior orders issued on March 12,
2    17,18, 30 and April 17, 2020, addressing COVID-19 and attendant public health advisories. This
3    court declared a judicial emergency on April 9, 2020, pursuant to 18 US.C. § 3174, and the Ninth
4    Circuit Judicial Council’s Order of April 16, 2020, continuing this court’s judicial emergency for
5    an additional one-year period and suspending the time limits of 18 U.S.C. § 3161 (c) until May
6    2, 2021.
7           It is stipulated among the parties that the status conference set for June 25, 2021, be
8    vacated and the Defendant, Sawtantra Chopra be committed to the custody of the Attorney
9    General of the United States on July 26, 2021, for hospitalization at the Federal Medical Center
10   in Springfield, Missouri.
11          The parties stipulate that the court should enter an Order:
12          1) Vacating the Defendant’s status conference date of June 25, 2021, and ORDER
13          pursuant to 18 U.S.C. § 4241 (d)(1), Defendant be committed to the custody of the
14          Attorney General on July 26, 2021, for hospitalization in a federal medical center for a
15          reasonable period not to exceed four months as necessary for treatment and determination
16          of whether there is a substantial probability that he will attain the capacity to permit this
17          action to continue in the foreseeable future. Absent further order of the court, the
18          defendant will be committed to the Bureau of Prisons on that date but will remain on pre-
19          trail release until designation of specific medical facility.
20          2) Further ORDERING that the Speedy Trial Act is tolled for the period during which
21              Defendant’s competency is being evaluated and efforts are being made to restore him
22              to competency as set forth under 18 U.S.C. § 3161 (h)(1)(A) and (h)(4).
23

24

25

26

27

28




                                                     2
                          STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                     CASE NO.: 1:18-CR-00086-NONE-SKO
1           3) A further status conference shall be set for November 29, 2021, at 8:30 a.m.
2

3

4

5           DATED:           June 17, 2021,       BY: /s/ Anthony P. Capozzi_______________
6                                                 ANTHONY P. CAPOZZI, Attorney for
                                                  SAWTANTRA CHOPRA
7

8

9           DATED:           June 17, 2021,       BY: /s/ Michael D. Chaney________________

10                                                MICHAEL D. CHANEY, Attorney for
                                                  SAWTANTRA CHOPRA
11

12
            DATE:            June 17, 2021,       BY: /s/ Michael G. Tierney________________
13
                                                  MICHAEL G. TIERNEY
14                                                Assistant United States Attorney
15

16          DATE:            June 17, 2021,       BY: /s/ Vincenza Rabenn__________________
                                                  VINCENZA RABENN
17
                                                  Assistant United States Attorney
18
     The Court therefore:
19
            1) FINDS by a preponderance of the evidence, that the defendant is presently suffering
20
               from a mental disease or defect rendering him mentally incompetent to the extent that
21             he is unable to assist properly in his defense;
22          2) ORDERS pursuant to 18 U.S.C. § 3161 (h)(1)(A) and (h)(4), that:
23                  a. Defendant is committed to the custody of the Attorney General on July 26,
24                     2021, for hospitalization in a federal medical center for a reasonable period

25
                       not to exceed four months as necessary for treatment and determination of
                       whether there is a substantial probability that he will attain the capacity to
26
                       permit this action to continue in the foreseeable future. Absent further order
27
                       of the Court, the defendant will be committed to the Bureau of Prisons on that
28




                                                       3
                            STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                       CASE NO.: 1:18-CR-00086-NONE-SKO
1                  date, but will remain on pre-trial release until designation of a specific
2                  medical facility;
3               b. The Speedy Trial Act is tolled for the period during which Defendant’s

4                  competency is being evaluated and efforts are being made to restore him to

5
                   competency as set forth under 18 U.S.C. § 3161 (h)(1)(A) and (h)(4).
                c. SETS a further status conference on November 29, 2021, at 8:30 a.m.
6

7
     IT IS SO ORDERED.
8

9
       Dated:   June 24, 2021
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                4
                     STIPULATION REGARDING COMPETENCY STATUS AND ORDER
                                CASE NO.: 1:18-CR-00086-NONE-SKO
